Title: From George Washington to Henry Knox, 19 August 1787
From: Washington, George
To: Knox, Henry



My dear Sir,
Philadelphia 19th Augt 1787.

By slow, I wish I could add & sure, movements, the business of the Convention progresses; but to say when it will end, or what will be the result, is more than I can venture to do; and therefore shall hazard no opinion thereon. If however, some good does not proceed from the Session, the defects cannot, with propriety, be charged to the hurry with which the business has been conducted: yet many things may be forgot—some of them not well digested—and others become a mere nullity. Notwithstanding which I wish a disposition may be found in Congress—the several States Legislatures—and the community at large to adopt the Government which may be agreed on in Convention; because I am fully persuaded it is the best that can be obtained at the present moment, under such diversity of ideas as prevail.
I should have had great pleasure in a visit to New York during the adjournment of the Convention; but not foreseeing the precise period at which it would take place, or the length of it; I had, previously thereto, put my carriage into the hands of a workman to repair, and had not the means of going.
I condole very sincerely with Mrs Knox & yourself on your late misfortune; but am sure, however severe the trial, each of you have fortitude enough to meet it. Nature, no doubt, must feel severely before calm resignation will overcome it. I offer my best respects to Mrs Knox, and every good wish for the family—with great regard & unfeigned Affect. I am Yours

Go: Washington

